ﬂ, } i

FILED

UNITED STATES DISTRICT COURT AUG 1 2 201':

FOR THE DISTRICT OF COLUMBIA Clark, U.S. District 8: Bankruptcy

Courts for the Dlstrfct of Columbia
Surf Moore, )
)
Plaintiff, )
)

v. ) Civil Action No. /4o 
)
Justice Dep’t. at al., )
)
Defendants. )
)
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff’s pro se Complaint and
application to proceed infarma pauperis. The Court will grant the informa pauperis application
and dismiss the case because the complaint fails to meet the minimal pleading requirements of
Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 23 7, 239 (BBC. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(1) a short and plain statement of the grounds for the court's jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 US. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 661, 668~7l (DC. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75
F.R.D. 497, 498 (D.D.C. 1977).

Once again, plaintiff, a resident of Jackson, Mississippi, purports to sue the United States
Department of Justice and a construction company in Chicago, Illinois. See Compl. Caption. He
seeks money damages exceeding $50 million. See Compl. at 40-41. Plaintiff claims that
defendants have conspired to violate certain constitutional provisions and federal law, see id., at
2, 13-15, but the complaint consists of recitations of constitutional amendments and federal
statutes and incoherent statements. Plaintiff has alleged no facts to provide the defendants with
adequate notice of a claim. Hence, this case, too, will be dismissed. See Moore v. Justice Dep ’t,
No. 14-1218 (UNA) (D.D.C. Jul. 18,2014) (same); Moore v. US. Justice Dep ’t, No. 14—0909.
(UNA) (D.D.C. May 28, 2014) (same); Moore v. Justice Dep 't, No. 14-0624 (UNA) (D.D.C.
Apr. 16, 2014) (same); Moore v. Justice Dep 't, No. 14-0313 (UNA) (D.D.C. Feb. 26, 2014)

(same).1 A separate Order accompanies this Memorandum Opinion.

    

United Stat 8 District Judge

fr,

Date: August  ,2014

‘ Plaintiff is warned that his persistence in submitting repetitive lawsuits for ﬁling may result
ultimately in the Court enjoining him from the privilege of proceeding in forma pauperis in
future actions. See Hurt v. Social Security Admin, 544 F.3d 308, 310 (DC. Cir. 2008)
(approving the denial of an abusive litigant’s “IFP status prospectively”); Butler v. Dep’t of
Justice, 492 F.3d 440, 446 (DC. Cir. 2007) (“Butler may continue to engage in this pastime [of
ﬁling repetitive actions] if he wishes, but if he chooses to do so here, it will have to be on his
own dime”); see also Ibrahim v. District of Columbia, 208 F.3d 1032, 1036 (DC. Cir. 2000)
(“Leave to ﬁle a claim informa pauperis has always been a matter of grace, a privilege granted
in the court's discretion . . ., and denied in the court's discretion when that privilege has been
abused by ﬁling claims of appeals that are frivolous or otherwise not taken in good faith”)
(citations omitted).